     Case 19-41842        Doc 40    Filed 01/31/20 Entered 01/31/20 15:15:36            Desc Main
                                      Document     Page 1 of 3

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA

In re: Larry Smith                                                         CH 12 BKY # 19-41842
       Laurie Smith

               Debtors.


                           NOTICE OF HEARING ON MODIFIED PLAN

PLEASE TAKE NOTICE: PURSUANT TO RULE Bankruptcy Rule 2002(a)(8) and at the request of
the debtors filing the plan, the Hearing on confirmation of Modified Plan has been scheduled for
February 19, 2020 at 2:00 pm in Courtroom 2B, 316 North Robert St. St. Paul, MN 55101.

The debtors filed a Modified Chapter 12 Plan January 30, 2020 on Janyuary 31, 2020. A copy of the
Modified Chapter 12 Plan is enclosed with this notice. The court may confirm a plan afer notice and a
hearing under 11 U.S.C. §§ 1224 and 1225. Confirmation of a plan binds the debtors, creditors, and
other parties in interest under 11 U.S.C. § 1227.

Objections to Confirmation. An objection to confirmation of the plan shall be made by motion under
Lo9cal Rule 3017-1(c). Seven days prior to the confirmation hearing is the last day to timely deliver an
objection, and ten day prior to the confirmation hearing is the last day to timely mail an objection. The
objection must be filed no later than one day after service.



/e/Sam Calvert                                                             Dated January 31, 2020
Sam V. Calvert MN 1431X
1011 2nd St. N. STE 107
St. Cloud, MN 56303
attorney for debtors
      Case 19-41842   Doc 40   Filed 01/31/20 Entered 01/31/20 15:15:36   Desc Main
                                 Document     Page 2 of 3

                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re: Larry Smith                                 CH 12   Case 19-41842
       Laurie Smith




             Debtor.

                      Unsworn Declaration for Proof of Service

     I, Darlene Leyendecker, employee of Sam Calvert, attorney licensed to
practice law in this Court, with office address of 1011 2nd St. North Suite
107, St. Cloud, MN 56303 on January 31, 2020 I served the following
documents by depositing them in the US Mail:


  •    Motion to Incur Secure Creditors
  •    Notice of Hearing on Motion to Modify
  •    Modified Plan
  •    Exhibit A & B
  •    Verification or Signature Declaration




via CM/ECF:

US Trustee                                        ustregion12.mn.ecf@usdoj.gov
Trustee Kyle Carlson                              info@carlson13mn.com
Josh Christensen                                  josh.christensen@aj-law.com
Roylene Champeaux                                 Roylene.Champeaux@usdoj.gov



US Mail

Larry Smith
Laurie Smith
12299 US Hwy 12 SW
Howard Lake, MN 55349-4305

See attached:



And I declare, under penalty of perjury, that the foregoing is true and
   Case 19-41842   Doc 40   Filed 01/31/20 Entered 01/31/20 15:15:36   Desc Main
                              Document     Page 3 of 3

correct.


Dated: January 31, 2020                              /e/ Darlene Leyendecker
